Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species I in the reply filed on 11/02/2020 is acknowledged. It is noted that claims 5 and 13 include limitations to Species I and II in the alternative and so will be examined as long as they are drawn to Species I.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ohkawa (US 20040141077 A1).

Regarding claim 1, Ohkawa teaches in Figs. 1-8 with associated text semiconductor device comprising: 
a cell array having cells (units marked with dotted lines with photodiode PD Fig. 2) of circuitry arranged in a matrix (Fig. 2);  
5at least one row line (50c, 56c and 62a) arranged in a first direction (horizontal direction) over the cell array region (Figs. 3-5); and 
at least one column line (50d and 56a) arranged in a second direction (vertical direction) intersecting the first direction over the cell array region (Figs. 3-4), wherein the at least one row line and the at least one column line are configured to include conductive lines located at different levels separated from one another by at least one 10insulation layer (52 and/or 58 Fig. 8) and coupled to each other through a contact (54a, 54c and 60a) in the cell array region (paragraphs [0068]-[0070], Figs. 3-5).  

Regarding claim 2, Ohkawa teaches the at least one row line includes: a first conductive line 50c disposed at a first level and extending in the first direction (the width of 50c extends along the horizontal direction Fig. 3); and 
15a second conductive line 56c disposed at a second level different from the first level and extending in the first direction (the width of 50c extends along the horizontal direction Fig. 4), wherein the first conductive line and the second conductive line are coupled to each other through a first contact 54c (paragraphs [0068]-[0069]).  

20 Regarding claim 3, Ohkawa teaches the at least one column line includes: a third conductive line 56a disposed at the second level and extending in the second direction (Fig. 4); and16144570302.1U.S. Patent Application 


Regarding claim 5, Ohkawa teaches the cell array includes 10an array of photosensing pixels PD for capturing images (paragraph [0057]).  


Regarding claim 6, Ohkawa teaches in Figs. 40-44 with associated text a semiconductor device comprising: 
a first row line (50h in bottom right cell) disposed in a first sub-region (bottom right cell) of a cell array region (array of units marked with dotted lines with photodiode PD Fig. 2), the first row line extending in a first direction (horizontal direction) (Fig. 42);  
15a first column line (50d in bottom left cell) disposed in a second sub-region (bottom left cell) of the cell array region, the first column line extending in a second direction vertical direction) intersecting the first direction at the same level as the first row line; 
a second column line (56a that passes through first sub-region) disposed over the first row line in the first sub-region (56a is higher than and therefore over the first row line), the second column line extending in the second direction (Fig. 43); and 
20a second row line (56g in second sub-region) disposed over the first column line in the second sub-region, the second row line extending in the first direction at the same level as the second column line (Fig. 43), wherein the first row line and the second row line are coupled to each other through a first contact (54f in first sub-region) (the first row line and the second row line are coupled through 60d, 62e, 56g in the first sub-region and 54f Figs. 42-44 and paragraphs [0236]-[0238]).  

Regarding claim 7, Ohkawa teaches the first contact is disposed in the cell array region (Fig. 44).  

Regarding claim 8, Ohkawa teaches the first contact is 5located at a boundary region between the first sub-region and the second sub-region (the first and second sub- regions may be defined so that 60d would be at the boundary for example see Fig. below).  

Regarding claim 9, Ohkawa teaches a third row line (50h in upper left cell) disposed in a third sub-region contiguous to the second sub-region in the second direction in the cell array region, the third row line extending in the first direction at the 10same level as the first row line (Fig. 42); 
a third column line (50d in upper right cell) disposed in a fourth sub-region contiguous to the first sub-region in the second direction in the cell array region, the third column line extending in the second direction at the same level as the first row line (Fig. 42); 
a fourth column line (56a passing through second sub-region) disposed over the third row line in the third sub-region, the fourth 15column line extending in the second direction (Fig. 43); and 
a fourth row line (56g in the fourth sub-region) disposed over the third column line in the fourth sub-region, the fourth row line extending in the first direction (Fig. 43), wherein: the third row line and the fourth row line are coupled to each other through a second 20contact (54f in fourth sub-region) (the first row line and the second row line are coupled through 60d, 62e, 56g in the first sub-region and 54f Figs. 42-44 and paragraphs [0236]-[0238]); 
the second column line and the third column line are coupled to each other through a third contact (54a in fourth sub-region Figs. 42-43); and 
the first column line and the fourth column line are coupled to each other through a18 144570302.1U.S. Patent ApplicationAttorney Docket No. 088453-8214.US00fourth contact (54a in second sub-region Figs. 42-43).  

Regarding claim 10, Ohkawa teaches the second to fourth contacts are disposed in the cell array region (Figs. 42-44).  

Regarding claim 11, Ohkawa teaches the second contact is disposed at a boundary region between the third sub-region and the fourth sub-region; 

the fourth contact is disposed at a boundary region between the second sub-region and the third sub-region (see figure below).  


    PNG
    media_image1.png
    574
    643
    media_image1.png
    Greyscale


20 Regarding claim 13, Ohkawa teaches the cell array region includes:19144570302.1U.S. Patent Application Attorney Docket No. 088453-8214.US00 a cell array including pixels PD configured to capture light to perform image sensing and arranged in a matrix shape (paragraph [0233]).  

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Liaw (US 20180005938 A1).

Regarding claim 1, Liaw teaches in Figs. 11 and 13 with associated text a semiconductor device comprising: 
A cell array having cells 108 of circuitry arranged in a matrix (Fig. 11);  
5at least one row line (116 and 1102) arranged in a first direction over the cell array region (Figs. 11 and 13); and 
at least one column line (110 and 112) arranged in a second direction intersecting the first direction over the cell array region (Figs. 11 and 13), wherein the at least one row line and the at least one column line are configured to include conductive lines located at different levels separated from one another by at least one 10insulation layer 302 (Fig. 13 paragraph [0046]) and coupled to each other through a contact (1104 and 206) in the cell array region (paragraphs [0065]-[0066], Fig. 11).  

Regarding claim 5, Liaw teaches the cell array includes 10an array of memory cells for storing data (paragraph [0068]).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okhawa as applied to claims 3 and 9.

	Regarding claim 4, Okhawa teaches the semiconductor device according to claim 3, further comprising: a third contact 60a disposed over the second conductive line in the cell array region.
	Okhawa does not specify a fourth contact disposed over the third conductive line in the cell array region but however Okhawa teaches the third conductive line in the cell array region is connected to an electric power source (paragraph [0010] and [0069]) and teaches making connections through interconnects 62 and contacts 60 (paragraph [0114]) so that by using such contacts to connect the third conductive line of Okhawa the semiconductor device would further comprise a fourth contact disposed over the third conductive line in the cell array region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use contacts similar to contacts 60 to connect the third conductive line of Okhawa because according to Okhawa the third metal interconnection layer 62 is connected to the second metal interconnection layer 56 via the contact plugs 60 (paragraph [0114]) which would be useful to connect lines 56 such as the third conductive line 56a in the cell array region to other devices such as an electric power source (paragraph [0010]).

	Regarding claim 12, Okhawa teaches the semiconductor device according to claim 9, further comprising:  15a second bonding contact disposed over the second row line (60d over second row line); a third bonding contact disposed over the fourth column line; and a fourth bonding contact disposed over the fourth row line (60d over fourth row line).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use contacts similar to contacts 60 to connect the second and fourth conductive lines of Okhawa because according to Okhawa the third metal interconnection layer 62 is connected to the second metal interconnection layer 56 via the contact plugs 60 (paragraph [0114]) which would be useful to connect lines 56 such as the second and fourth conductive lines 56a in the cell array region to other devices such as an electric power source (paragraph [0010]).

Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Okhawa and further in view of Chen et. Al. (US 20150279888 A1 hereinafter Chen).

	Regarding claim 14, Okhawa teaches in Figs. 1-8 with associated text semiconductor device comprising:
a first bonding element including a cell array region (array of units marked with dotted lines with photodiode PD Fig. 2), wherein the cell array region includes: 
a plurality of cells arranged in a matrix shape; 
a row line (50c, 56c and 62a) coupled to the cells and extending in a first direction (Figs. 3-5); and  
10a column line (50d and 56a) coupled to the cells, and formed to extend in a second direction perpendicular to the first direction (Figs. 3-4); and 
a second bonding element including a plurality of circuits configured to generate signals needed to address the cells, 
.
	Okhawa does not specify a second bonding element including a plurality of circuits configured to generate signals needed to address the cells.
Chen teaches in Fig. 11 with associated text a second bonding element 212 including a plurality of circuits 220 configured to generate signals needed to address cells 118 (paragraph [0044]) similar to those of Okhawa.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second bonding element including a plurality of circuits as taught by Chen configured to generate signals needed to address the cells of Okhawa because according to Chen such a plurality of circuits may include ADCs, CDS, row decoders, or the like (paragraph [0010]) needed to form an imager.

Regarding claim 15, Okhawa teaches the row line includes: 
a first row line (50c bottom right cell) disposed at a first level in a first sub-region of the cell (Fig. 3);  
20a second row line (56c in bottom left cell)  disposed at a second level in a second sub-region (bottom left cell) of the cell array region (Fig. 4); 
a third row line (50c in top left cell) disposed at the first level in a third sub-region (top left cell) of the cell array region contiguous to the second sub-region in the second direction (Fig. 3); and20144570302.1U.S. Patent Application
Attorney Docket No. 088453-8214.US00a fourth row line (56c in top left cell) disposed at the second level in a fourth sub-region (top left cell) of the cell array region contiguous to the first sub-region in the second direction (Fig. 4).   

Regarding claim 16, Okhawa teaches the contact includes:  5a first contact (54C in first sub-region) configured to couple the first row line to the second row line (the first row line and the second row line are coupled through 60a, 62a, 56c in the first sub-region and 54c Figs. 3-5 and paragraphs [0068]-[0070]); and 


Regarding claim 17, Okhawa teaches the first contact is disposed at a boundary region between the first sub-region and the 10second sub-region; and the second contact is disposed at a boundary region between the third sub-region and the fourth sub-region (Figs. 3 and 4).  


Regarding claim 18, Okhawa teaches the column line 15includes: 
a first column line (56a bottom right cell) disposed at the second level in the first sub-region (Fig. 4); 
a second column line (50d in bottom left cell) disposed at the first level in the second sub-region (Fig. 3); 
a third column line (56a top left cell) disposed at the second level in the third sub-region (Fig. 4); and 
a fourth column line (50d in top left cell) disposed at the first level in the fourth sub-region (Fig. 3).  

Regarding claim 19, Okhawa teaches the contact includes: a first contact (54a in second sub-region) configured to couple the first column line to the fourth column line; and a fourth contact (54a in fourth sub-region) configured to couple the second column line to the third column line (Figs. 3-4).  

Regarding claim 20, Okhawa teaches the third contact is disposed at a boundary region between the first sub-region and the fourth sub-region; and 
the fourth contact is disposed at a boundary region between the second sub-region and the 5third sub-region (the regions may be defined to have borders at the contacts Figs. 3 and 4).  

Regarding claim 21, Okhawa teaches a first bonding contact (60d over second row line) disposed over the second row line; 

	Okhawa does not specify a third bonding contact disposed over the first column line; and a fourth bonding contact disposed over the third column line however Okhawa teaches the first and third column lines in the cell array region are connected to an electric power source (paragraph [0010] and [0069]) and teaches making connections through interconnects 62 and bonding contacts 60 (paragraph [0114]) so that by using such contacts to connect the first and third column lines of Okhawa the semiconductor device would further comprise a third bonding contact disposed over the first column line; and a fourth bonding contact disposed over the third column line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use contacts similar to contacts 60 to connect the second and fourth conductive lines of Okhawa because according to Okhawa the third metal interconnection layer 62 is connected to the second metal interconnection layer 56 via the contact plugs 60 (paragraph [0114]) which would be useful to connect lines 56 such as the second and fourth conductive lines 56a in the cell array region to other devices such as an electric power source (paragraph [0010]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J GRAY/Examiner, Art Unit 2897